ACCEPTED
                                                                                           03-14-00608-CV
                                                                                                  4082466
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       2/9/2015 9:01:28 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                   No. 03-14-00608-CV

Linda S. Nowlin,                               §     IN THE THIRD       FILED IN
                                                                 3rd COURT OF APPEALS
Appellant,                                     §                     AUSTIN, TEXAS
                                               §                 2/9/2015 9:01:28 PM
v.                                             §     COURT     OF APPEALS
                                                                   JEFFREY D. KYLE
                                               §                         Clerk
Lori Keaton,                                   §
Appellee.                                      §     AUSTIN, TEXAS


     APPELLEE'S FIRST MOTION TO EXTEND TIME TO FILE BRIEF


        Appellee asks the Court to extend the time to file her brief.



                               A.     INTRODUCTION

     1. Appellant is Linda Nowlin; appellee is Lori Keaton.

     2. There is no specific deadline to file this motion to extend time. See Tex. R.

        App. P. 10.5(b)(1)(A); Tex. R. App. P. 38.6(d).

     3. This Court has authority to extend the time for Appellee to file her brief. See

        Tex. R. App. P. 38.6(d).



            B.     BACKGROUND, ARGUMENT, & AUTHORITIES

     4. Appellee requests a one week extension to file Appellee's brief so that

        Appellee's brief will be due on Tuesday, February 17, 2015 (Monday,

        February 16, 2015 is President's Day, a state and federal holiday). See Tex.
Cause No. 03-14-00608-CV
Linda S. Nowlin v. Lori Keaton
Appellee's First Motion to Extend Time to File Brief                           Page 2 of 3

         R. App. P. 10.5(b)(1)(B).

    5. Appellee's brief is due on Monday, February 9, 2015. See Tex. R. App. P.

        10.5(b)(1)(A).

    6. Appellee requests this extension because Appellee and Appellee's counsel

        require additional time to prepare Appellee's brief. Due to no fault of

        Appellee, Appellee and Appellee's counsel have been unable to meet to

        discuss Appellant's brief in detail and wish to do so before Appellee files her

        brief. See Tex. R. App. P. 10.5(b)(1)(C).

    7. Appellee has not requested and the Court has not granted any previous

        extensions for Appellee to file her brief. See Tex. R. App. P. 10.5(b)(1)(D).

    8. Appellee conferred with Appellant's counsel on Monday, February 9, 2015

        about Appellee's First Motion to Extend Time to File her Brief. Appellant

        does not support Appellee's First Motion to Extend Time to File her Brief

        and, therefore, Appellee is unable to submit this Motion as an Agreed

        Motion. However, Appellant stated that she would not oppose the motion.

        See Tex R. App. P. 10.1(a)(5).

                 THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK
Cause No. 03-14-00608-CV
Linda S. Nowlin v. Lori Keaton
Appellee's First Motion to Extend Time to File Brief                              Page 3 of 3

                                              C.       PRAYER

    9. For these reasons, Appellee asks the Court to grant Appellee's First Motion

        to Extend Time to File her Brief until Tuesday, February 17, 2015.



        `                                                Respectfully submitted,
                                                         /s/ Robby Abarca
                                                         Robby P. Abarca
                                                         Texas Bar No. 24043515
                                                         P.O. Box 152547
                                                         Austin, Texas 78715
                                                         Tel. (512) 318-4277
                                                         Fax (512) 697-2832
                                                         rpabarca@abarcalawfirm.com
                                                         ATTORNEY FOR APPELLEE,
                                                         LORI KEATON
                         CERTIFICATE OF CONFERENCE

         I certify that I personally conferred with Mr. David Nowlin, attorney for

Appellant, on February 9, 2015. Mr. Nowlin stated that Appellant did not support

the Appellee's First Motion to Extend Time to File Brief; however, he also stated

that Appellant would not oppose the Appellee's First Motion to Extend Time to File

Brief.

                                                   /s/Robby Abarca
                                                   Robby P. Abarca


                             CERTIFICATE OF SERVICE
       I certify that a copy of Appellee's First Motion to Extend Time to File Brief,
was served on Appellant, Linda Nowlin, through her counsel of record, Mr. David
A. Nowlin, 7301 RR 620 North, Ste. 155, 319, Austin, Texas 78726-4537 by
electronic service (davidnowlin@me.com) on February 9, 2015 after 5 p.m. (local
time of the recipient).

                                                   /s/Robby Abarca
                                                   Robby P. Abarca